          CASE 0:18-cv-01776-JRT-HB Doc. 669 Filed 01/28/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


  IN RE PORK ANTITRUST                           Case No. 0:18-cv-01776-JRT-HB
  LITIGATION
                                                 ORDER GRANTING CLASS
  This Document Relates To: ALL                  PLAINTIFFS’ UNOPPOSED
  ACTIONS                                        MOTION FOR ORDER
                                                 PERMITTING PRODUCTION OF
                                                 DOCUMENTS BY THIRD PARTY
                                                 COBANK, ACB

        This matter came before this Court on January 27, 2021, on Direct Purchaser

Plaintiffs, Commercial and Institutional Indirect Purchaser Plaintiffs, and Consumer

Indirect Purchaser Plaintiffs’ (collectively, “Class Plaintiffs”) Unopposed Motion For

Order Permitting Production Of Documents By Third Party CoBank, ACB (ECF No.

662).

        Federal Rule of Civil Procedure 26(b)(1) allows a party to “obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case [and] [i]nformation within this scope of discovery

need not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). Federal

Rule of Civil Procedure 45(a) allows the issuance of subpoenas for production of

documents in a non-party’s custody or control.

        Class Plaintiffs’ subpoena seeks information relevant to this action. CoBank

notified Plaintiffs that pursuant to 12 C.F.R. § 618.8330(b), it requires a court order

signed by a judge in order to produce any documents responsive to the subpoena

requests. Class Plaintiffs and CoBank have met and conferred and agreed upon a
         CASE 0:18-cv-01776-JRT-HB Doc. 669 Filed 01/28/21 Page 2 of 2




custodian and set of search terms to use to narrow the information to be produced in

response to the subpoena, subject to any narrow follow-up that may result from

documents CoBank produces.

       IT IS HEREBY ORDERED THAT the Motion (ECF No. 662) is GRANTED

CoBank shall produce nonprivileged, responsive documents in accordance with the

agreement between Class Plaintiffs and CoBank within fourteen (14) days of entry of

this Order.



DATED: January 28, 2021                s/Hildy Bowbeer
                                       HILDY BOWBEER
                                       United States Magistrate Judge
